      Case 3:19-md-02913-WHO Document 34 Filed 10/15/19 Page 1 of 1



 1
     LEVIN SEDRAN & BERMAN LLP
 2   Michael M. Weinkowitz
     510 Walnut Street, Suite 500
 3   Philadelphia, Pennsylvania 19106-3697
     Telephone: 215-592-1500
 4   Facsimile: 215-592-4663
     Email: MWeinkowitz@lfsblaw.com
 5
     Attorneys for Plaintiff Sebastian Oberhauser
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS., MARKETING,
     SALES AND PRACTICE AND                         CASE NO. 19-MD-02913-WHO
12   PRODUCTS LIABILITY LITIGATION
13
     This Document Relates: ALL ACTIONS
14

15
           NOTICE OF ENTRY OF APPEARANCE OF MICHAEL M. WEINKOWITZ
16

17          PLEASE TAKE NOTICE that the undersigned counsel, Michael M. Weinkowitz, of the

18   law firm of Levin Sedran & Berman LLP, hereby appears on behalf of the Plaintiff Sebastian

19   Oberhauser (Case No. 4:19-cv-05733-DMR). Michael M. Weinkowitz’s pro hac vice application
20
     was granted on September 19, 2019 in Plaintiff Sebastian Oberhauser’s case (ECF No. 15 in Case
21
     No. 4:19-cv-05733-DMR).
22
                                                       Respectfully submitted,
23   Dated: October 15, 2019

24                                                     /s/ Michael M. Weinkowitz
                                                       Michael M. Weinkowitz, Esquire
25                                                     LEVIN SEDRAN & BERMAN LLP
                                                       510 Walnut Street, Ste. 500
26                                                     Philadelphia, PA 19106
                                                       (215) 592-1500 (phone)
27                                                     (215) 592-4663 (fax)

28

                                                                        CASE NO. 19-MD-02913-WHO
                        NOTICE OF ENTRY OF APPEARANCE OF MICHAEL M. WEINKOWITZ
